NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

 

Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
26-NOV-2021

08:05 AM

Dkt. 52 SO

NO. CAAP-XX-XXXXXXX
IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAI‘I

YURIE YAMANO, Plaintiff-Appellant v.
JAMES J. NAVAJA, Defendant-Appellee

APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
(FC-CU NO. 18-1-6007)

SUMMARY DISPOSITION ORDER
(By: Ginoza, Chief Judge, Nakasone and McCullen, Jd.)

In this case involving a civil union divorce
proceeding, self-represented Plaintiff-Appellant Yurie Yamano
(Yamano) appeals from the April 17, 2019 "Order Denying
[Yamano's] Motion For Entry of Default and the Non-Compliance
with Family Court, Etc." (Order Denying Default) entered by the
Family Court of the First Circuit (Family Court) .!

On appeal, Yamano asserts the following points of
error: (1) the court clerk lied to the Family Court about calling
Yamane and Edmund Abordo (Abordo)? for the April 17, 2019

hearing; {2) Defendant-Appellee James J. Navaja (Navaja)? went

 

1 The Honorable Mei Nakamoto presided.
2 Yamano's Complaint iisted Abordo as next friend for Yamano. However,
Yamano appears to have signed and’ filed all of her pleadings in the Family
Court and is the only party in this appeal.

3 On October 25, 2021, Yamano filed a "Motion to Enforce HRAP Rule 30
et seq." (10/25/21 Motion} requesting that we grant all the relief in the
(continued...)
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

judge shopping for a judge sympathetic to his case and withheld
evidence of judge shopping by failing to provide Yamano with a
copy of the ex parte letter to Judge Ching dated March 15, 2019
(3/15/2019 ex parte letter); (3) the Family Court erred by ruiing
on matters after this appeal was filed; and (4) the Family Court
erred by not asking Navaja to submit a motion under Hawai‘i
Family Court Rules (HFCR) Rule 55(c) to set aside the default.

We resolve Yamano's points of error as set forth below
and affirm.‘

On November 13, 2018, Yamano filed a "Complaint for
Civil Union Divorce" (Complaint) in the Family Court against
Navaja. On December 19, 2018, Yamano filed "Affidavit of
Plaintiff (for Uncontested Civil Union Divorce)" requesting
default against Navaja because more than twenty days had passed
since service of the Complaint and Navaja failed to file a
responsive pleading. On December 31, 2018, the Family Court
entered a "Civil Union Divorce Decree" (Divorce Decree) .°

On March 6, 2019, Navaja filed a "Motion to Set Aside
[Diverce Decree] and Motion to Dismiss" (Motion to Set Aside)
which was based on, inter alia, HFCR Rule 60(b). Two days later,
on March 8, 2019, Yamano filed a "Motion for Entry of Default and

 

3(.,.continued)
divorce complaint because Navaja did not file an answering brief in this
appeal. However, failure of an appellee to file an answering brief does not
Iandate reversal on appeal; rather, "[o]n appeal, appellants are required to
convince the appellate tribunal that a reversible error occurred in prior
proceedings." Omerod v. Heirs of Kaheananui, 116 Hawai'i 239, 268-69, 172
P.3d 983, 1012-13 (2007); see also Costa v. Sunn, 5 Haw. App. 419, 430, 697
P.2d 43, 50-51 (1985). Yamano's 10/25/21 Motion is denied.

4 Yamano's opening brief does not comply with the requirements of
Hawai‘i Rules of Appellate Procedure (HRAP) Rule 28 and does not contain any
record references as required by HRAP Rule 28{b) (3). Yamano also appended an
exhibit not in the record on appeal, thus violating HRAP Rule 28{b) (10).
However, the Hawai‘i Supreme Court instructs that pleadings prepared by
self-represented litigants should be interpreted liberally, and
self-represented litigants should not be automatically foreclosed from
appellate review because they fail to comply with court rules. Erum v. Llego,
-147 Hawai‘i 368, 380-81, 465 P.3d 815, 827-28 (2020). Therefore, we address
Yamano's points and arguments to the extent we are able.

5 The Honorable Gale L.F. Ching presided over the initial proceedings
and entered the Divorce Decree.
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

the Non-Compliance with [HFCR] Rule 55(c)[ ]Defanlt Judgment"
(Motion for Default). In the Motion for Default, Yamano sought
Sanctions against Navaja's counsel and default against Navaja
arguing, inter alia, that Navaja failed to file a motion pursuant
to HFCR Rule 55(c) to set aside the entry of default for the
Divorce Decree.

On April 17, 2019, the Family Court entered the Order
Denying Default. Yamano then appealed from the Order Denying
Default.

(1) Yamano contends the Family Court clerk lied about
calling Yamano and Abordo three times for a hearing on April 17,
2019, because Yamano asserts she never received a telephone call
from the Family Court clerk on that date. This appears to be in
reference to the Family court's minutes for a hearing on April
17, 2019.

Yamano's contentions lack merit. The Family court's

minutes from April 17, 2019, state in pertinent part:

Three calls were made for [Yamano] at 9:01 a.m. and 10:55
&.m. on the second floor of the Ronald T.Y¥. Moon Judiciary
Complex with no response, nor phone calls. Three calls were
made for [Abordo] (next friend of Yurie Yamano) at 11:16
a.m. on the second floor of the Ronald T.Y. Moon Judiciary
Complex with no response, nor phone calls.

Based on the Family Court minutes, the calls were not phone calis
but rather calls for Yamano and Abordo's presence at the
courthouse. Yamano does not dispute that she and/or Abordo were
not present for the hearing on April 17, 2019.

(2) Yamano contends Navaja engaged in "judge shopping”
by sending a 3/15/19 letter to Judge Ching without providing a
copy to Yamano. Yamano asserts the contents of the letter are
unknown and thus the only inference is that Navaja asked Judge
Ching to "step down" from this case. However, the record shows
the Family Court filed the 3/15/19 letter on April 23, 2019, and

the letter was a request by Navaja's counsel for Navaja to be
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

 

allowed to appear by telephone for the April 17, 2019 hearing.®
Yamano's argument that Navaja sought to judge shop in the 3/15/19
letter is without merit.

(3) Yamano argues the Family Court erred in ruling on
matters after this appeal was filed because the Family Court
lacked jurisdiction once the appeal was filed. In this regard,
Yamano contends that "several motions by the defendant's counsel,
was [sic] filed and granted[.]" However, this appeal is limited
to the Order Denying Default and does not encompass review of any
of the subsequent orders for which Yamano contends the Family
Court lacked jurisdiction.

. For purposes of this appeal, Yamano does not contest
the Family Court's jurisdiction to issue the Order Denying
Default on April 17, 2019. Previously, on December 31, 2018, the
Family Court had issued the Divorce Decree. Thus, Yamano's
subsequent Motion for Default, filed on March 8, 2019, was a
post-judgment motion. The Order Denying Default resolved that
post-judgment motion and could thus be appealed. Because this
appeal does not address any subsequent orders issued by the
Family Court, we do not address those orders.

(4) Finally, Yamano argues the Family Court erred by
not asking Navaja to submit a motion under HFCR Rule 35(c) to set

aside the default judgment entered by the Divorce Decree.

Generally, the family court possesses wide discretion in
making its decisions and those decision will not be set
aside unless there is a manifest abuse of discretion. Thus,
we will not disturb the family court's decisions on appeal
unless the family court disregarded rules or principles of
law or practice to the substantial detriment of a party
litigant and its decision clearly exceeded the bounds of
reason.

Fisher v. Fisher, 111 Hawai‘i 41, 46, 137 P.3d 355, 360 (2006)
(citation omitted).

HFCR Rule 55(c) provides, "[f]or good cause shown the
court may set aside an entry of default and, if a judgment by

default has been entered, may likewise set it aside in accordance

 

6 The letter reflects a "cc" to Yamanc.

4
NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

 

with Rule 60(b) of these rules." Navaja asserted pursuant to,
inter alia, HFCR Rule 60(b) that default against him was improper
because he was not properly served with the Complaint. The
Family Court did not err in rejecting Yamano's argument in her
Motion for Default that Navaja was required to bring his motion
under HFCR Rule 55(c). We conclude the Family Court did not err,

. For the foregoing reasons, the "Order Denying
[Yamano's] Motion For Entry of Default and the Non-Compliance
with Family Court, Etc." entered on April 17, 2019, by the Family
Court, is affirmed. .

DATED: Honolulu, Hawai‘i, November 26, 2021.

On the briefs: /s/ Lisa M. Ginoza
Chief Judge

Yurie Yamano,

Self-Represented /s/ Karen T. Nakasone

Plaintiff-Appellant. Associate Judge

/s/ Sonja M.P. McCullen
Associate Judge